Citation Nr: 1427890	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  07-24 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 to June 1978, with additional unverified periods of service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to service connection for bilateral hearing loss and tinnitus.  His case is currently under the jurisdiction of the RO in Chicago, Illinois.

The Veteran's case was remanded by the Board for further development in January 2011.  The matter again is before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

As noted in the January 2011 Board remand, the issue of entitlement to service connection for Meniere's disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it again is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus disabilities.  Despite the extensive development already undertaken, the Board has determined that additional development is necessary prior to the adjudication of these claims.

As noted above, the Veteran had extensive service in the Air National Guard that has not been verified.  Service treatment records show that in January 1981, the Veteran had some degree of hearing loss as defined by the Court in Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  November 1981 and September 1982 Reports of Medical History indicated that the Veteran had high frequency hearing loss in the right ear, although such was not found on contemporaneous audiometric testing.  A September 1984 Report of Medical History, by contrast, included audiometric testing that showed a left ear hearing loss disability for VA purposes.  Subsequent February 1985, September 1986, September 1987, and December 1987 Reports of Medical History, however, showed normal audiometric findings from 500 to 4000 Hertz bilaterally.  In September 1991, the Veteran had some right ear hearing loss, as defined by Hensley, but did not have a hearing loss disability for VA purposes in either ear.  Given that the Veteran reports acoustic trauma during his National Guard service that could represent an injury, the Board concludes that verification of the Veteran's active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) service is necessary.

In addition, the Veteran was afforded VA examinations for his bilateral hearing loss and tinnitus claims in May 2012.  The examiner, however, explicitly limited his opinion to whether the Veteran's hearing loss and tinnitus disabilities were the result of his active duty service.  The examiner did not discuss whether the hearing loss or tinnitus disabilities were the result of injury or disease related to any period of ACDUTRA or INACDUTRA.  Finally, the examiner stated in his rationale that the audiometric examinations during Reserve service showed normal hearing.  As discussed above, the September 1984 testing showed a left ear hearing loss disability for VA purposes and multiple other tests showed a degree of hearing loss as defined in Hensley.  In light of these findings, the Board concludes that another VA examination is required.

Accordingly, the case is REMANDED for the following action:


1.  Contact all appropriate sources in order to verify the specific dates of the Veteran's ACDUTRA and INACDUTRA service, which may include the National Guard Bureau and the Defense Finance and Accounting Service.

2.  After the above is completed, schedule the Veteran for an appropriate examination for his bilateral hearing loss and tinnitus claims.  The claims file (including both paper and electronic files) must be made available to and reviewed by the examiner.  After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran has bilateral hearing loss and tinnitus disabilities that: (a) were incurred in or are otherwise related to active military service; (b) are the result of an injury incurred in or aggravated during any period of INACDUTRA; or (c) are the result of an injury or disease incurred in or aggravated during any period of ACDUTRA.  For the purpose of this opinion, the examiner may presume that any hearing loss as a result of acoustic trauma is an injury.  In reaching the above conclusions, the examiner specifically is requested to consider, and discuss to the extent necessary, the September 1984 audiometric test showing a left ear hearing loss disability for VA purposes and the multiple other documentations of some degree of hearing loss (i.e. hearing acuity limited to greater than 20 decibels), as defined by the Court in Hensley (see above).

It would be helpful if the examiner/reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should explain the reasons behind any opinion provided.

3.  After the above is complete, readjudicate the Veteran's claims. If one or more claims remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



